Citation Nr: 1504388	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  07-17 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease (CAD) prior to July 15, 2014.

2.  Entitlement to a rating in excess of 60 percent for CAD from July 15, 2014.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1961 to December 1964 and from
December 1965 to November 1967.

This appeal is before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine, which assigned an initial 30 percent evaluation for CAD, effective March 25, 2004.  Jurisdiction over the claim was subsequently transferred to the RO in Hartford, Connecticut.  

The Board denied the claim on appeal in April 2012.  The Veteran appealed the decision to the Veterans Claims Court.  In a June 2013 Memorandum Decision, the Court vacated the portion of the April 2012 Board decision pertaining to this matter, and remanded the matter to the Board for action consistent with the Memorandum Decision.

In April 2014, the Board remanded the appeal to the RO with instruction to request relevant medical records, schedule the Veteran for a VA examination to determine the current severity of his CAD, and conduct any further necessary development.  The RO complied with these instructions, and a VA examination was conducted in June 2014.  The VA examination was adequate to evaluate the Veteran's CAD and complied with the Board's instructions, and the Board is therefore satisfied that the instructions in its remand of April 2014 have been fully complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

Subsequent to the examination, in July 2014 the RO increased the rating to 60 percent effective July 15, 2014.  As the subsequent rating decision granted less than the maximum available, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).



FINDINGS OF FACT

1.  Prior to July 15, 2014, CAD did not result in more than one episode of acute congestive heart failure in one year, or; a workload of greater than 3 Metabolic Equivalents of Tasks (METs) but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction (EF) of 30 to 50 percent.

2.  From July 15, 2014, CAD did not result in chronic congestive heart failure, or; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an EF of less than 30 percent.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for CAD prior to July 15, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2014); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7005 (2014).

2.  The criteria for a rating in excess of 60 percent for CAD from July 15, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2014); 38 C.F.R. § 4.104, DC 7005 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3.  A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Under DC 7005, a higher rating for CAD is warranted as follows:

* a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; if there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray (30%);
* more than one episode of acute congestive heart failure in one year, or; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an EF of 30 to 50 percent (60%);
* chronic congestive heart failure, or; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an EF of less than 30 percent (100%).

For the above ratings, one MET is the energy cost of standing quietly at rest, and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope, may be used.  38 C.F.R. § 4.104, Note (2).

A Rating in Excess of 30 Percent Prior to July 15, 2014

The Board finds that the preponderance of the evidence weighs against a higher rating prior to July 15, 2014.  Specifically, an April 2005 EF was 60 percent.  In July 2005, the record reflected a workload of 16 METs and an EF of 52 percent.  This evidence does not support a higher rating because it does not show an episode of acute congestive heart failure.  Further, 16 METS and an EF of 52 percent is above the threshold for a 60 percent rating.  

The record reflects on-going treatment for a variety of issues, including a 2007 hospitalization for sepsis, but does not show any diagnostic cardiac testing.  In May 2007, he was reported to be asymptomatic from a cardiovascular stand-point with no chest pain, no dyspnea, and was physically active as a karate instructor.  

The next reference to cardiac testing is an April 2010 note which indicated that there was no evidence of congestive heart failure.  While there were no METS or EF reported at that time, in September 2010, a workload of 7 METs was noted with a "normal" left ventricular EF.  An October 2010 letter from a private cardiologist reflects that the Veteran was seen for chest pain suggestive of angina.  Stress testing was negative.  He underwent cardiac catheterization.  A November 2010 note shows an EF of 51 percent.  As no acute congestive heart was reported and the METS and EF thresholds are consistent with no more than a 30 percent rating, this evidence does not support a higher rating.

A November 2010 DBQ completed by the Veteran's private cardiologist reflected diagnoses of ischemic heart disease, old myocardial infarction, and unstable angina.  There was a history of percutaneous coronary intervention and myocardial infarction.  The physician indicated that the Veteran did not have congestive heart failure.  He reported that the results of a diagnostic exercise test showed a workload of 8.8 METs in June 2010.  The physician reported a history of cardiac hypertrophy or dilatation and noted that the Veteran had left ventricular EF of 51 percent in June 2010.  The physician remarked that the functional impact of his heart condition was that he "cannot (should not) life more than 50 lb. [pounds]."  This evidence does not support a higher rating as congestive heart failure was not shown, the METs were 8.8 (well above the 3-5 threshold) and the EF was greater than 50%.

In September 2011, the Veteran was hospitalized for chest pain and underwent several cardiac procedures, including a left heart catheterization, a left coronary angioplasty and stenting of the right coronary artery.  The Veteran was noted to have severe coronary artery disease.  Stress testing was conducted, but no results were reported in the records.  A treatment note in October 2011 stated that the Veteran's September chest pain was atypical, and he had been stable since the procedures without any chest pain or discomfort.  As no diagnostic results were recorded, this evidence does not support a higher rating.

As there is no evidence of acute congestive heart failure, a workload of 3-5 METS, or an EF of 30 to 50 percent prior to July 15, 2014, the appeal is denied.

A Rating in Excess of 60 Percent from July 15, 2014

In June 2014, the Veteran underwent a VA examination with follow-up diagnostic testing in July 2014.  He denied any symptoms related to his heart and was able to climb stairs quickly without stopping.  Physical examination revealed no congestive heart failure and no cardiac hypertrophy or dilation.  A July 15, 2014, pharmacological stress test showed a left ventricular EF of 49 percent.  Based on his responses to questions, the examiner found that dyspnea occurred at more than 7-10 METs.  The examiner reflected that there was no functional impact on the Veteran's ability to work.  The examiner further opined that the Veteran's ischemic heart disease was stable based on a comparison of the 2010 X-ray and the 2014 myocardial perfusion imaging.  

Based on this examination and diagnostic testing, the RO increased the rating to 60 percent effective the date that the EF was shown to be less than 50 percent.  However, the evidence does not support a rating in excess of 60 percent.  Specifically, as noted, congestive heart failure was not shown.  Moreover, the METs were estimated to be in the 7-10 range which is well above the 3 METs or less for a higher rating.  Further, EF was at 49 percent but not less than 30 percent.  Therefore, a higher rating based on this evidence is not warranted.

Extraschedular Evaluation

The Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  

To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as pain and shortness of breath, are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as METs, EF, as well as dyspnea, fatigue, angina, dizziness, or syncope.  Mauerhan, 16 Vet. App. at 443.  

Moreover, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his cardiovascular disability is more severe than is reflected by the assigned rating.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the service-connected disabilities, which includes posttraumatic stress disorder, prostate cancer, and hypertension, and referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Duties to Notify and Assist

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, the Veteran's claim for an increased rating arises from his disagreement with the initial evaluation assigned after the grant of service connection.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The service treatment records and VA clinical records have been obtained, as have relevant private medical records identified by the Veteran.  Also, he was provided a VA examination in June 2014.  

The Board finds that this examination and its associated July 2014 report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board further notes that in November 2010, the Veteran explicitly declined to undergo a VA examination, and instead opted to have a DBQ filled out by his private physician, which has been considered.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

An initial rating in excess of 30 percent for CAD prior to July 15, 2014, is denied.

A rating in excess of 60 percent for CAD from July 15, 2014, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


